Name: Council Decision (EU) 2019/374 of 5 March 2019 appointing a member and six alternate members, proposed by the Kingdom of Sweden, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-03-08

 8.3.2019 EN Official Journal of the European Union L 68/9 COUNCIL DECISION (EU) 2019/374 of 5 March 2019 appointing a member and six alternate members, proposed by the Kingdom of Sweden, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Swedish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 20 July 2015, by Council Decision (EU) 2015/1203 (4) Ms Carola GUNNARSSON, Ms Agneta LIPKIN and Mr Anders ROSÃ N were replaced by Mr Jonny LUNDIN, Mr Erik PELLING and Mr Glenn NORDLUND as alternate members. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Paul LINDQUIST. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Carl Fredrik GRAF and Mr Erik PELLING. (4) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the mandates on the basis of which Ms Ã sa Ã GREN WIKSTRÃ M (Ledamot i kommunfullmÃ ¤ktige, UmeÃ ¥ kommun), Ms Marie SÃ LLSTRÃ M (Ledamot i landstingsfullmÃ ¤ktige, Blekinge lÃ ¤ns landsting), Mr Jonny LUNDIN (HÃ ¤rnÃ ¶sands kommun) and Mr Glenn NORDLUND (Ã rnskÃ ¶ldsviks kommun) were proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Pehr GRANFALK, Ledamot i kommunfullmÃ ¤ktige, Solna kommun, (b) as alternate members:  Ms Suzanne FRANK, ErsÃ ¤ttare i landstingsfullmÃ ¤ktige, Kronobergs lÃ ¤ns landsting,  Ms Caroline HOFFSTEDT, Ledamot i kommunfullmÃ ¤ktige, Uppsala kommun,  Ms Marie SÃ LLSTRÃ M, Ledamot i kommunfullmÃ ¤ktige, Karlshamns kommun (change of mandate),  Ms Ã sa Ã GREN WIKSTRÃ M, Ledamot i landstingsfullmÃ ¤ktige, VÃ ¤sterbottens lÃ ¤ns landsting (change of mandate),  Mr Jonny LUNDIN, Ledamot i landstingsfullmÃ ¤ktige, VÃ ¤sternorrlands lÃ ¤ns landsting (change of mandate),  Mr Glenn NORDLUND, Ledamot i landstingsfullmÃ ¤ktige, VÃ ¤sternorrlands lÃ ¤ns landsting (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 March 2019. For the Council The President G.L. GAVRILESCU (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1203 of 20 July 2015 appointing three Swedish members and six Swedish alternate members of the Committee of the Regions (OJ L 195, 23.7.2015, p. 44).